1 Reported in 265 N.W. 42.
Certiorari to the industrial commission to review an order denying compensation for the death of relator's husband, Edward McCarty.
Mr. McCarty departed this life March 20, 1934, while engaged in the course of his employment by respondant city of Cloquet as a laborer in its woodyard. The cause of death was a sudden stoppage of heart action resulting from hypertrophy incidental to high blood pressure, coupled with arteriosclerosis. As to whether the physical exertion of Mr. McCarty's work was a contributing cause, there is conflicting medical testimony. Assuming that it was, still, under the rule of Stanton v. Minneapolis St. Ry. Co. 195 Minn. 457, 263 N.W. 433, there was no showing of accidental cause within the workmen's compensation law. 1 Mason Minn. St. 1927, § 4326(h). It follows that the order denying compensation must be and is affirmed. *Page 392